FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D20-2527
                 _____________________________

KEITH SHAWN HANKS,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Duval County.
Adrian G. Soud, Judge.

                      September 29, 2021


ROWE, C.J.

    Keith Hanks appeals an order denying his postconviction
motion filed under Florida Rule of Criminal Procedure 3.800(a).
Hanks argues that he is entitled to resentencing for crimes he
committed as a juvenile under Miller v. Alabama, 567 U.S. 460
(2012), and Atwell v. State, 197 So. 3d 1040 (Fla. 2016). We
disagree and affirm.

                             Facts

    Hanks was fifteen days shy of his eighteenth birthday when
he shot and killed S.S. and fired another shot at G.A. Hanks was
committing an armed robbery when he shot at the victims. A grand
jury returned an indictment, charging Hanks with first-degree
premeditated murder, attempted first-degree murder, and armed
robbery. In exchange for the State’s agreement not to seek the
death penalty on the murder count and to dismiss the attempted
murder count, Hanks pleaded guilty to first-degree murder and
armed robbery with a firearm. The trial court sentenced him to
consecutive terms of life in prison with a twenty-five-year
mandatory minimum and the possibility of parole after twenty-five
years and life in prison with a three-year mandatory minimum
with no possibility for parole. This Court affirmed his convictions
and sentences on direct appeal. See Hanks v. State, 637 So. 2d 240
(Fla. 1st DCA 1994) (unpublished table decision).

      Since his judgment and sentence became final in 1994, Hanks
has filed three rule 3.800(a) motions. He has argued that (1) his
life sentence for armed robbery is illegal under Graham v. Florida,
560 U.S. 48 (2010), (2) both of his life sentences are illegal under
Miller, (3) his sentence for first-degree murder is illegal because
the trial court failed to state clear reasons for imposing a departure
sentence, and (4) the trial court failed to properly accept his plea.

     At first, the State conceded that Hanks was entitled to
resentencing. In 2017, the trial court granted in part and denied
in part Hanks’ postconviction motions. The court determined that
Hanks was entitled to resentencing on the murder count under
Miller and Atwell. And on the robbery count, Hanks was entitled
to resentencing under Graham. The court denied the remaining
claims.

     But in 2018, before resentencing, the supreme court receded
from its decision in Atwell and held that juvenile offenders with
sentences of life with the possibility of parole after twenty-five
years had no right to resentencing and that such sentences did not
violate Miller or Graham. See State v. Michel, 257 So. 3d 3, 8 (Fla.
2018); Franklin v. State, 258 So. 3d 1239, 1241 (Fla. 2018)
(explaining that Florida’s statutory parole process fulfills the
requirement that juveniles be given a meaningful opportunity to
be considered for release during their natural life). Based on the
change in the law, the State moved for the trial court to rescind its
order granting resentencing. The trial court denied the motion.
The court, relying on prior decisions from this Court and the
supreme court, determined that its order granting resentencing


                                  2
under rule 3.800(a) was a final order and that it lacked jurisdiction
to revisit the order. The State appealed the order, but this Court
dismissed the appeal. State v. Hanks, 276 So. 3d 275 (Fla. 1st DCA
2019) (unpublished table decision).

    A few months later, this Court decided Rogers v. State, 296 So.
3d 500 (Fla. 1st DCA 2020) (on motion for rehearing en banc).
There, we receded from several decisions addressing the finality of
orders granting resentencing and held that an order granting
resentencing under rule 3.800(a) is not a final, appealable order.
Id. at 509. Instead, we held that a trial court has inherent
authority to reconsider a ruling on a rule 3.800(a) motion any time
before it has resentenced the defendant. Id.

     Following our decision in Rogers, the State renewed its motion
asking the trial court to rescind its order granting Hanks
entitlement to resentencing under rule 3.800(a). The trial court
granted the State’s motion and rescinded its earlier order. Citing
Michel, Franklin, and Rogers, the trial court found that Hanks had
no right to resentencing on the first-degree murder charge because
it was not an illegal sentence as Hanks’ sentence provided the
possibility of parole after twenty-five years. As for the armed
robbery count, the trial court concluded that Hanks was entitled
to be resentenced because he was sentenced to life in prison
without the possibility of parole. This timely appeal follows.

                              Analysis

     We review de novo the trial court’s order summarily denying
a postconviction motion. Anderson v. State, 303 So. 3d 596, 598
(Fla. 1st DCA 2020).

     Hanks advances multiple arguments for reversal of the trial
court’s order rescinding its decision to grant resentencing on his
first-degree murder conviction. We address only his argument that
the court could not reconsider its ruling on the rule 3.800(a) motion
based on this Court’s mandate in the earlier appeal. Hanks asserts
that because this Court dismissed the State’s appeal of the trial
court’s order denying the State’s motion to rescind the order
granting resentencing, the trial court had to resentence him on
remand. Hanks argues after the mandate issued following our


                                 3
dismissal of the State’s appeal, that decision became law of the
case and the trial court could do nothing other than proceed with
resentencing. Hanks misapprehends the scope of the mandate.

     “The doctrine of the law of the case requires that questions of
law actually decided on appeal must govern the case in the
same court and the trial court, through all subsequent stages of
the proceedings.” Fla. Dep’t of Transp. v. Juliano, 801 So. 2d 101,
105 (Fla. 2001) (emphasis supplied). The entire opinion from the
previous appeal reads: “Appellee’s motion filed February 26, 2019,
is granted, and this appeal is dismissed. See State v. Jackson, 2019
WL 3282618 (Fla. 1st DCA 2019).” Hanks, 276 So. 3d at 275. The
mandate instructed the trial court to conduct “further proceedings,
if required.” Hanks’ suggestion that this Court’s mandate required
the trial court to proceed with resentencing is incorrect. The law of
the case here is only that the trial court’s order denying the State’s
motion to rescind its previous order was not an appealable order.
This Court never addressed whether the trial court erred when it
granted Hanks’ rule 3.800(a) motion or whether resentencing was
required on remand.

    Even so, Hanks argues that he is still entitled to relief based
on the supreme court’s decisions in State v. Jackson, 306 So. 3d
936 (Fla. 2020), and State v. Okafor, 306 So. 3d 930 (Fla. 2020).
Neither case supports his arguments.

     Citing Jackson, Hanks contends that the trial court lacked
authority to revisit its order granting his rule 3.800(a) motion even
though resentencing had not yet occurred. But that case did not
address the finality of an order granting resentencing under rule
3.800(a). Rather, there the supreme court held that an order
granting in part and denying in part a rule 3.850 motion is “final
for purposes of appeal” in its entirety because it resolves all the
defendant’s claims. Jackson, 306 So. 3d at 944. Thus, because the
State had not appealed or sought rehearing of the order “granting”
Jackson’s resentencing, the trial court lacked authority to
reconsider its ruling. See id. Even so, the Jackson court pointed
out that “rule 3.800(a) differs considerably from rule 3.850” and
expressly declined to opine on this Court’s holding in Rogers that
“the trial court has inherent authority to reconsider an order
granting a rule 3.800(a) motion if resentencing has not occurred.”


                                  4
Id. at 943–44 (quoting Rogers, 296 So. 3d at 504). Thus, Jackson
does not support Hanks’ argument that the trial court could not
reconsider its earlier order granting resentencing. And so the trial
court did not err when it relied on Rogers to conclude that it could.

     Okafor does not help Hanks, either. There, the supreme court
vacated Okafor’s death sentence on direct appeal in 2017 “under
the then-applicable rule of Hurst v. State, 202 So. 3d 40 (Fla. 2016)”
and remanded the case to the trial court. 306 So. 3d at 931–32.
Four years later, and before the trial court resentenced Okafor, the
supreme court “partially receded from Hurst in State v. Poole, 297
So. 3d 487 (Fla. 2020).” Id. at 931. Based on the change in the law,
the State invoked the supreme court’s all writs jurisdiction and
asked the supreme court to direct the trial court to reinstate
Okafor’s death sentence or to prevent the resentencing hearing. Id.
at 932. The supreme court denied the petition and held that
because it had vacated Okafor’s sentence and remanded for
resentencing, there was no sentence until the trial court imposed
a new one. Id. at 933. That is not the case here. The trial court
never vacated Hanks’ sentence and neither did this Court when we
dismissed the State’s appeal of the trial court’s order denying the
motion to rescind. Unlike Okafor’s vacated death sentence, Hanks’
sentence remained intact until the trial court resentenced him. See
Rogers, 296 So. 3d at 509.

     Under Rogers, the trial court could reconsider its ruling on his
rule 3.800(a) motion because resentencing had yet to occur. 296 So.
3d at 507; Morgan v. State, 293 So. 3d 1081, 1085–86 (Fla. 2d DCA
2020) (explaining that when a postconviction court grants a motion
to correct an illegal sentence but has not yet resentenced the
defendant, the order granting the motion is not a final, appealable
order and the court retains jurisdiction and may vacate its grant
of relief before resentencing), review granted, No. SC20-641, 2020
WL 3494396 (Fla. June 29, 2020). And because Hanks’ life
sentence with the possibility of parole after twenty-five years is not
an illegal sentence, we hold that the trial court did not err when it
concluded that Hanks had no right to relief under rule 3.800(a) and
rescinded its order granting resentencing. See Michel, 257 So. 3d
at 6–7; Franklin, 258 So. 3d at 1241; see also Melton v. State, 304
So. 3d 375, 377 (Fla. 1st DCA 2020) (explaining that the law in
effect when an appeal is decided controls the issues on appeal).


                                  5
    Our holding is consistent with the Florida Supreme Court’s
recent decision in State v. Nixon, SC20-48, 2020 WL 3778705 (Fla.
Aug. 26, 2021). There, Nixon filed a motion challenging his death
sentence under Florida Rule of Criminal Procedure 3.203, claiming
that he was intellectually disabled. Id. at *1. Although his earlier
motion raising the same claim had been denied, Nixon’s successive
motion rested on the United States Supreme Court’s decision in
Hall v. Florida, 572 U.S. 701 (2014), rejecting Florida’s rule that a
defendant had to present evidence of an IQ score of seventy or
below to be found intellectually disabled. Id.

     At first, the trial court summarily denied Nixon’s motion. Id.
at *2. Nixon appealed, and while the appeal was pending, the
Florida Supreme Court decided Walls v. State, 213 So. 3d 340 (Fla.
2016), holding that Hall applied retroactively to cases like Nixon’s.
Id. Based on Walls, the supreme court reversed the order
summarily denying Nixon’s motion and remanded to the trial court
“to conduct proceedings to determine whether a new evidentiary
hearing is necessary.” Nixon v. State, No. SC15-2309, 2017 WL
462148, at *2 (Fla. Feb. 3, 2017).

     On remand, the trial court conducted an evidentiary hearing,
but still determined that Nixon had not shown that he was
intellectually disabled. Nixon, 2020 WL 3778705 at *3. Nixon
appealed again to the supreme court, arguing that the trial court
misapplied Hall and that the evidence showed he was
intellectually disabled. Id. The State disagreed with Nixon’s view
of the evidence, but also argued that the supreme court’s
intervening decision in Phillips v. State, 299 So. 3d 1013 (Fla.
2020), precluded Nixon from obtaining relief under Hall. Id. In
Phillips, the supreme court receded from Walls and held that Hall
does not apply retroactively. Id. at *3. The supreme court agreed
with the State’s argument that Nixon was not entitled to relief
under the then-controlling law. Id. And the court explained that it
had not ignored the law of the case doctrine:

    That doctrine reflects “the long-established ‘principle
    that the questions of law decided on appeal to a court of
    ultimate resort must govern the case in the same court
    and the trial court, through all subsequent stages of the
    proceedings.’ ” State v. Okafor, 306 So. 3d 930, 934 (Fla.


                                 6
      2020) (quoting Delta Prop. Mgmt. v. Profile Invs., Inc., 87
      So. 3d 765, 770 (Fla. 2012)). But the law of the case
      doctrine is prudential, and it has exceptions. One
      “generally accepted occasion for disturbing settled
      decisions in a case [is] when there has been an
      intervening change in the law underlying the decision.”
      Kathrein v. City of Evanston, Ill., 752 F.3d 680, 685 (7th
      Cir. 2014); see also Wagner v. Baron, 64 So. 2d 267, 268
      (Fla. 1953) (law of the case doctrine “must give way where
      there has been a change in the fundamental controlling
      legal principles” (quoting Imbrici v. Madison Ave. Realty
      Corp., 99 N.Y.S.2d 762, 765 (Sup. Ct. 1950)). This
      exception to the law of the case doctrine applies here.

Id.

     As in Nixon, there was an intervening change in the
controlling law since the trial court determined that Hanks was
entitled to resentencing. See Michel, 257 So. 3d at 8; Franklin, 258
So. 3d at 1241. For this reason and because it could revisit its
earlier ruling on Hanks’ rule 3.800(a) motion under Rogers, the
trial court did not err when it denied Hanks’ request for
resentencing on his first-degree murder conviction.

      AFFIRMED.

B.L. THOMAS and RAY, JJ., concur.

                   _____________________________

      Not final until disposition of any timely and
      authorized motion under Fla. R. App. P. 9.330 or
      9.331.
                 _____________________________


Jessica J. Yeary, Public Defender, and Justin F. Karpf, Assistant
Public Defender, Tallahassee, for Appellant.

Ashley Moody, Attorney General, and Tabitha R. Herrera,
Assistant Attorney General, Tallahassee, for Appellee.


                                  7